Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The Figure is objected to because it fails to comply with 37 CFR 1.84.(u)(1) which states:
(u) Numbering of views. 
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 

	Applicant must delete “FIG. 1" from the drawing and any reference in the specification should say -- the figure -- without any number designation.
Specification
The Specification is objected to for the reasons given above.
The disclosure is objected to because of the following informalities: 
	On page 13, line 14, “de scope” appears to be a typographical error.
	The first line of the Specification must be amended to identify the prior applications to which the instant application claims priority to. See MPEP 211.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by de Carvalho et al (2008 Pesq. agropec. Bras., Brasilia 43(9): 1159-1162).
	The instant Application claims priority to PCT/BR09/00277 which was filed on 31 August 2009 designating the US but not filed (published) in English. Therefore, the Examiner finds that the U.S. Priority date is, at its earliest, the filing date of Parental Application 13/393,466 on 21 May 2012. See 35 U.S.C. 363.
	De Carvalho et al disclose a method of producing a female, inbred, Helianthus annuus plant having the PET1 cytoplasmic male sterility gene in Figure 1 on page 1160. Each of the method steps of the claimed method are disclosed in Figure 1. Hence, de Carvalho et al had previously disclosed the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663